Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that since the Unity of Invention requirement was withdrawn in the office action mailed on 11/20/20, the claim status of previously withdrawn claims should be properly indicated.
Recitation of “network controller being configured to” perform various functions is not treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it failed the first prong of the three-prong test since a network controller have structural meaning. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a physical interface for establishing a physical link to another device” (i.e. interface for performing the function of establishing a physical link to another device), “a cyber physical interface for establishing a cyber physical link”, “a communication interface” that establish “at least one communication link”, “a production unit configured to derive” recited in claims 1-4 and 11.  Cyber physical interface is interpreted in light of applicant’s specification as a physical input/output port of a CPPM/production device [paragraphs 43 and 45 of “clean copy” of the specification].  Communication interface is interpreted in light of applicant’s specification as network port or communication endpoint embodied in a hardware or a computer port [paragraph 41 of “clean copy” of the specification].  Production unit is interpreted in light of applicant’s specification as devices of a production network/environment such as a conveyer belt or milling machine, etc. [paragraphs 3 and 24 of “clean copy” of the specification].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim limitations “physical interface” recited in claims 1-2 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

As to claims 3-11 and 16-17, these claims depend on claim 1, and failed to obviate the deficiency of claim 1, therefore they are rejected for the same reason as claim 1 above.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Agent-based distributed manufacturing control: A state-of-the-art survey” to Leitao in view of "Network QoS Management in Cyber-Physical Systems" to Xia el al. (hereafter Xia).Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Leitao was cited in applicant’s IDS filed on 10/3/17.

As to claim 1, Leitao teaches the invention substantially as claimed including a device [Figs. 4-5, holon or holonic logical part] for use in production, which offers at least one 
a physical interface for establishing a physical link to another device, across which data in relation to at least one physical property are exchanged with at least one other device [section 2.3, "At the lowest real-time control level, the interconnection with physical devices is required, making it able to read data from sensors and to send actions to actuators.... the lowest real-time control is usually carried out by industrial PLCs running in a classical scan-based manner that ensures the real-time responsiveness of the control system and provides natural I/O connectivity to the real manufacturing process”, i.e. over the real-time communication link in figure 5 physical properties (e.g. sensor data with the physical property of a position) is exchanged in distributed control system. Holonic logical part [Figs. 4-5] having physical interface(s), and data from sensors shared between holons implies that physical properties necessarily are exchanged; Figure 5, interface to "real-time communication"];
a cyber physical interface for establishing a cyber physical link [Figs. 4-5, interface to "inter-holon communication"] across which data in relation to at least one production service property are exchanged with at least one other device [Fig. 5, interface to inter-holon communication; an agent of a holonic logical part is “an autonomous component that represents physical or logical objects in the system, capable to act in order to achieve its goals, and being able to interact with other agents, when it does not possess knowledge and skills to reach alone its objectives", section 2.2, first paragraph. One example of the inter-holon communication is given in Figure 3, with an example of a production service property being "out of order" or "overloaded"];
agents reside on the PLC controller or on separate hardware, and can contact any device in the network'” such that the features of a ''communication interface across which at least one communication link having defined communication properties can be established'” are present in holons. The limitation "interface" is interpreted in a broad manner such that the cyber physical interface and the communication interface are interpreted as two different abstraction layers of the same interface; In addition, network communication via JDL….Contract Net Protocol, an agreement between agents’ ability to perform or not perform a task based on the task is a capability to provide a particular “productivity” service].
Leitao does not specifically teach a communication interface across which at least one communication link having defined communication properties is establishable via nodes of a communication network between the device and the at least one other device…such that communication over the communication network with a necessary quality of service is providable.
However, Xia teaches the importance of network QoS in the context of cyber-physical computing; WSANs having various nodes providing QoS support and meeting the QoS requirements to satisfy service requirements of cyber-physical system (CPS) such as the timely communication and response in a CPS such as a fire handling system [abstract; Section 3, Network characteristics and QoS requirements].


As to claim 2, Leitao teaches the invention substantially as claimed including wherein at least two of the physical interface, the cyber physical interface and the communication interface are combined in one interface [inter-holon communications/interface to communication network, p. 987 left column last 3 lines to right column first 6 lines; Figs. 4-5;  "interface" is interpreted in a broad manner such that the cyber physical interface and the communication interface are interpreted as two different abstraction layers of the same interface; In addition, network communication via JDL….Contract Net Protocol, an agreement between agents’ ability to perform or not perform a task based on the task is a capability to provide a particular “productivity” service].

As to claim 3, Leitao teaches the invention substantially as claimed including further comprising a production unit configured to derive communication properties required for one or more production services from one or more production service properties, configured to derive one or more production service properties from one or more physical properties, or a combination thereof [p. 982, right column last 3 paragraphs corresponding to description of Figure 3, agent can determine a broken part such as a drill which can lead to an "out of order" service property of performing the function of drilling].

As to claim 4, Leitao teaches the invention substantially as claimed including further comprising a production unit configured to derive a master production service, by which other production services are coordinated, from the master production service, a communication service request being transmittable to the communication network [p. 982, right column last 3 paragraphs corresponding to description of Figure 3, supervising part agent negotiates and assigned operation to other part agent/machine to carry out the operation; page 987 left column last 3 lines to right column first 6 lines, communication occurred in a network environment].

As to claim 5, Leitao teaches the invention substantially as claimed including wherein the at least one physical property comprises local position, alignment, or the local position and the alignment of a production device, provision with electrical current, provision with operating supplies, determination that a production device is calibrated, distance to a second production device, or any combination thereof [p.982, right column last paragraph, lines 1-4, physical location of a machine; p. 987, right column second paragraph, robots packing boxes and integrates storage system and conveyor system such that placement/layout of the systems are taken into consideration].

 As to claim 6, Leitao teaches the invention substantially as claimed including wherein the at least one production service property comprises a type of one or more possible production service, a direction in which a production service is available, a capability of a device, information regarding a physical interaction between the device and a device of the at least one other device, a neighborhood parameter that denotes that a distance from the device to the other 

As to claim 7, Leitao teaches the invention substantially as claimed including wherein requirements regarding a communication service depend on a production service to be established with another device, the requirements regarding the communication service are quality of service, jitter, delay, bandwidth, reliability, or any combination thereof, or a combination thereof [p. 982, right column last 3 paragraphs corresponding to description of Figure 3; page 987 left column last 3 lines to right column first 6 lines, " the agents reside on the PLC controller or on separate hardware, and can contact any device in the network'” such that the features of a ''communication interface across which at least one communication link having defined communication properties can be established'” are present in holons; In addition, network communication via JDL….Contract Net Protocol, an agreement between agents’ ability to perform or not perform a task based on the task is a capability to provide a particular “productivity” service].

As to claims 8 and 16, Leitao teaches the invention substantially as claimed including wherein the device hosts non production services including manufacture execution services [holon can represent human operator, an order; agent can represent schedulers and orders, p. 982, right column, third paragraph; p. 983, right column, third paragraph from the bottom].

As to claim 9, Leitao teaches the invention substantially as claimed including one or more production service parameters of the at least one production service parameter are hard coded in the device [conveyor providing transport, drill providing drilling operation are inherent or “hard coded” feature of the device, p. 982, right column last 3 paragraphs corresponding to description of Figure 3; p. 980, left column, second to last paragraph].

As to claim 10, Leitao teaches the invention substantially as claimed including requirements for all communication stemming from one device are combined [requirements for transporting a part via transporter agent(s) to location of machine #3 as a single production service, p. 982, right column last 3 paragraphs corresponding to description of Figure 3].  

As to claim 12, Leitao teaches the device capable of establishing a production interaction with a second device in claim 1, therefore Leitao teaches the method for establishing a production interaction between the first and the second devices.

As to claim 13, Leitao teaches the invention substantially as claimed including further comprising: receiving, from the communication network, a grant or denial in regard to the communication link; determining whether the cyber physical link is established correctly; starting the production interaction; or any combination thereof [production interaction started; Fig. 5, interface to inter-holon communication; an agent of a holonic logical part is “an autonomous component that represents physical or logical objects in the system, capable to act in order to achieve its goals, and being able to interact with other agents, when it does not possess knowledge and skills to reach alone its objectives", section 2.2, first paragraph. One example of 

As to claims 14-15, Leitao teaches the invention substantially as claimed including the communication properties are determined from the type of production service or from a type of production device; wherein a link is establishable wirelessly or cable bound [p. 981, right column fourth bullet item; p. 984, left column fourth paragraph; p. 987, right column second paragraph; p. 989, right column fifth paragraph; controller having physical connection/interconnection with physical automation devices, used of wireless communication (RFID) for items on conveyors, supporting wireless networks].

Allowable Subject Matter
Claims 11 and 17 are allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention substantially as recited in claims 11 and 17. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed .    
            
Response to Arguments
Applicant's arguments filed on 3/23/21 have been fully considered but are not persuasive.

In the remarks, Applicant argued in substance that:
Corresponding structure supporting the limitation of “physical interface” rejected under 35 U.S.C. § l12(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph is sufficiently understood based on the Specification in view of the knowledge of one of ordinary skill in the art.
Leitao does not disclose "a communication interface across which at least one communication link having defined communication properties is establishable via nodes of a communication network between the device and the at least one other device, the communication properties being derived from one or more of the at least one production service property such that communication over the communication network with a necessary quality of service is providable".

Examiner respectfully traversed Applicant's remarks:

As to point (a), the examiner respectfully disagree.  Applicant’s specification described that a physical production interface exists when there’s a neighborhood relationship where any two production devices of CPPM are physically close to each that allows the function of exchanging data in relation to at least one physical property, therefore the rejection under 35 U.S.C. § l 12(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph is maintained.

As to point (b), applicant’s argument is moot in view of the new ground of rejection necessitate by applicant’s amendment to the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199